Citation Nr: 1200749	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  06-18 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1972 to February 1975.    

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case was subsequently transferred to the RO in Portland, Oregon.    

The RO originally characterized the claim on appeal as entitlement to service connection for PTSD.  However, when an appellant, who is a lay person, claims entitlement to service connection for a particular disability, he is claiming entitlement to service connection for the symptoms of that disability regardless of how it is diagnosed.  Hence any claim for service connection for PTSD encompasses a claim for service connection for all currently diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a veteran is not competent to self diagnose an illness and that a liberal reading of any claim requires VA to include all pertinent diagnoses).  Given this fact, the Board has recharacterized the claim on appeal as is noted on the first page of this decision.  

The Veteran testified in support of this claim during a videoconference hearing held before the undersigned Acting Veterans Law Judge in April 2009.  

In May 2009, the Board remanded this claim to the RO for additional action.  In September 2010, the Board affirmed the RO's July 2005 rating decision denying entitlement to the benefit sought on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, based on a Joint Motion For An Order Vacating The Board Decision And Incorporating The Terms Of This Remand (joint motion), the Court issued an Order remanding the Veteran's claim to the Board for action consistent with the terms of the joint motion.  

The Board in turn REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

As the parties to this appeal point out in their joint motion, during the April 2009 hearing, the Veteran identified outstanding treatment records that need to be obtained in support of this claim.  The Veteran specifically testified that he saw Dr. Peterson at White City every other month for PTSD and was on 24 different kinds of medication, five of which were prescribed for PTSD.  See transcript at page 5.  Records of the Veteran's treatment at White City VA Medical Center are in the claims file, but are not dated beyond 2005.  It is thus necessary to secure all records dated since 2005.  

In addition, although there is currently a competent medical opinion of record ruling out a relationship between the Veteran's psychiatric complaints and a verified in-service stressor and linking them to pre-military stressors and a post-military lifestyle, it is possible that the new records obtained pursuant to this request might necessitate securing another medical opinion.  

Based on the foregoing, this case is REMANDED for the following action:

1.  Request, obtain, and associate with the claims file all records of the Veteran's psychiatric treatment at White City VA Medical Center dated since 2005.  

2.  If necessary, depending upon the content of all records associated with the claims file, obtain a medical opinion as to the etiology of the Veteran's psychiatric disabilities.  Specifically opine whether any such disability is at least as likely as not related to the Veteran's active service, including the verified in-service stressor.  Also opine whether the new records support a diagnosis of PTSD.  

3.  Thereafter, readjudicate the Veteran's claim based on all of the evidence of record.  If the benefit sought on appeal is denied, issue a supplemental statement of the case. 

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  By this REMAND, the Board intimates no opinion as to the ultimate disposition of the appeal.  The Veteran need not act unless he receives further notice.  He does, however, have the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



